Citation Nr: 0627612	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  98-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral arthritis of 
the knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to 
January 1996.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  During the pendency of the appeal, the 
case was transferred from the Muskogee RO to the 
Indianapolis, Indiana RO, to the Little Rock, Arkansas RO and 
back to the Indianapolis RO.  

Procedural history

The Muskogee RO received the veteran's claim in June 1997 and 
denied it in the October 1997 rating decision.  The veteran 
disagreed and timely appealed.  
In March 2001, the Board remanded the case to the RO for 
further development.  In July 2003, the Board again remanded 
the case to the Appeals Management Center (AMC) for 
compliance with the earlier remand.  In August 2005, the 
Board once again remanded the case to the AMC for compliance 
with the 2003 remand.


FINDING OF FACT

A preponderance of the medical evidence of record indicates 
that the veteran does not have arthritis of either knee.


CONCLUSION OF LAW

Service connection for bilateral arthritis of the knees is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The veteran was first provided with VCAA notice in January 
2003 after the Board's remand of the case in March 2001.  The 
January 6, 2003 letter informed the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support the veteran's claim.  Specifically, the veteran was 
told that VA would help him obtain such things as "medical 
records, employment records, or records from other Federal 
agencies."  He was told to sign medical release forms and 
provide enough information to allow VA to request private 
medical records.  In addition, he was notified that VA would 
assist him by providing a medical examination or opinion if 
it was deemed necessary.  The veteran was informed of the 
same information in an April 15, 2004, letter and in an 
August 15, 2005, letter.

The August 2005 letter informed the veteran of how to 
substantiate his claim.  Specifically, the letter stated that 
the evidence in support of his claim must show three things:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

The letter went on to describe the kinds of evidence 
generally supportive of a service connection claim, including 
statements from the veteran or others who have knowledge of 
the veteran's claimed disability.  See p. 4.  In essence, the 
veteran was asked to "give us everything you've got," in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO. In 
this case, the veteran's claim was initially adjudicated by 
the RO in October 1997, several years before the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to the initial adjudication of a 
claim in such circumstances does not constitute error.  See 
VAOGCPREC 7- 2004.


In the instant case, the veteran was provided with VCAA 
notice via the 
three VCAA letters discussed above.  His claim was then 
readjudicated, most recently in a January 2006 supplemental 
statement of the case, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VCAA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled. In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA. As discussed in the preceding paragraph, the 
veteran received such notice and was given the opportunity to 
respond. The veteran is represented by an experienced 
veteran's service officer who is familiar with the VCAA.  The 
veteran and his representative have pointed to no prejudice 
resulting from the timing of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court held that 38 C.F.R. 
§§ 5103(a) and 3.159(b) apply to all five elements of a 
"service connection" claim, and require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack of advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.

The veteran's claim of entitlement was denied based on a lack 
of evidence as to elements (2) and (3), current disability 
and relationship of the veteran's disability to his military 
service.  As explained above, he has received proper VCAA 
notice as to his obligations and those of VA with respect to 
those crucial elements.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a skilled 
representative who is well aware of what is required of the 
veteran and of VA.  This reliance on the representative leads 
the Board to conclude that the veteran is well informed and 
aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records (SMR) and VA medical 
records pertaining to his claim.  Importantly, the veteran 
has identified no additional information that should be 
obtained.  In addition, the veteran was examined by VA 
medical providers in December 2004, pursuant to the Board's 
remand instructions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  He has not indicated that he desires a personal 
hearing.  His representative has presented written argument 
on his behalf, most recently in June 2006.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

As noted above, a claim for service connection must have (1) 
medical evidence of a current disability, (2) evidence of an 
injury incurred during service, and (3) medical evidence 
indicating a nexus between the current disability and the in-
service injury.  The Board will address each in turn.

Regarding element (1), current disability, in January 2006 a 
VA medical provider reviewed the veteran's entire claims file 
and found that there was no evidence of a current knee 
injury, and specifically found no evidence of arthritis in 
the veteran's knees.  The reviewing physician concluded that 
"arthritis does not exist."  Similarly, a December 2004 
radiology report did not identify arthritis in either knee.  
Indeed, there are no medical records which document any 
current knee disability. 

To the extent that the veteran himself contends that he has 
arthritis of the knees, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
is entitled to no weight of probative value.

As was discussed in the law and regulations section above, in 
order for service connection to be granted there must be a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  No such disability exists.  Thus, the Board concludes 
that there is no evidence of a current disability, and the 
claim fails on that basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

Regarding element (2), evidence of an in-service injury or 
disease incurred during service, the veteran's service 
medical records do not indicate that he ever injured his 
knee, complained of pain in his knees, or sought any 
treatment for his knees while in-service.  Nor is there any 
other record that establishes the veteran had arthritis in 
service or suffered an injury during service that could 
arguably have resulted in arthritis.  

The only relatively pertinent evidence is contained in a 
September 1995 report of a military medical examination of 
the veteran's back condition, which indicates that the 
veteran complained of his knees buckling because of back 
pain.  The examination report makes it clear that such was 
not a symptom of any knee disorder.  

In short, the Board finds that the evidence does not show 
that the veteran experiences an in-service injury or disease 
during service that relates to his knees.  The claim fails on 
this basis also.

With regard to element (3), there is no evidence of arthritis 
currently, and none during service, so it logically follows 
that there cannot be any nexus. Indeed, there is no competent 
medical nexus opinion of record.    

In summary, for the reasons stated above, the Board finds 
that none of the three Hickson elements has been met.  A 
preponderance of the evidence is against the veteran's claim.  
Service connection for bilateral arthritis of the knees is 
accordingly denied.


ORDER

Service connection for bilateral arthritis of the knees is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


